Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1,3-5,7-11,13-15,17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikegami et al. (U.S. 9,766,579).
Ikegami  teach an image forming apparatus (Fig.5) including an image forming unit 1-5 for forming toner images on a recording sheet and a heating/fixing apparatus 6 for heat fixing toner images to a recording sheet.  The heating apparatus 6 (see Fig.6A) including a cylindrical fixing film 13, a pressing roller 20 to form a nip with the cylindrical film so as to convey the recording sheet in the nip and fix the toner image to the sheet, a heater 11 disposed inside the cylindrical film, and a fixing film guide member 12 for supporting the heater and guiding the film (Fig.6A, col.2, line 62 – col.3, line 9). The heater 11 comprises a plurality of heating elements 11b disposed on a substrate 11a (Fig.1, col.3, lines 50-56). As clearly seen in Fig.s 1 and 6A, the guide member 12 has a 
	Regarding claims 3,13 the guide member 12 includes a first guide portion (right side) located on an upstream side of the substrate and a second guide portion (left side) located on a downstream side of the substrate as shown in Fig.6A. 
	Regarding claims 4,14 the “first end portion” is part of the first guide portion (upstream portion).
	Regarding claims 5,15 the second (downstream) guide portion of guide member 12 has a curved surface as shown in Fig.6A.
	Regarding claims 7,17 the substrate 11a (part of heater 11) is supported by the guide member 12 (col.4, lines 36-56).
	Regarding claims 8,18 the guide member 12 is located opposite the pressing roller 20 as seen in Fig.6A.
	Regarding claims 9,19 the heater has a plurality of heaters 11b (see Fig.1).
	Regarding claims 10,20 referring to Fig.1,  the nip extends from one end of the guide support 12 to the other end (upstream to downstream end) while the substrate 11a is shifted toward the downstream side thus the center of the substrate is located downstream of the center of the nip.

	 
3.	Claims 1-2,11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriya et al. (U.S. 9,851,669).

Regarding claims 2,12 the above described “first end portion” is located closer to the pressure roller (extends toward the pressure roller) that the heater (downstream end 41b also extends toward the pressure roller) in a direction perpendicular to the conveying direction of the recording sheet. 

4.	Claims 6,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 6,16,  the downstream end of the substrate located downstream of the nip region along with the other claimed elements is not taught or suggested by the prior art of record.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852